NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


LEE GRACE DOUGHERTY,             )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D16-3554
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed March 8, 2017.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pasco County; Susan G. Barthle,
Judge.



PER CURIAM.


              Dismissed as an appeal from a nonfinal, nonappealable order.


NORTHCUTT, KELLY, and SALARIO, JJ., Concur.